Citation Nr: 1435847	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1.  Entitlement to an increased disability evaluation for degenerative joint disease of the right knee with instability, currently rated as 20 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee.

3.  Entitlement to an increased disability evaluation for degenerative arthritis of the left knee, currently rated as 20 percent disabling.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and H. S.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from May 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan. 

The Veteran appeared at a videoconference hearing in March 2013.  A transcript of the hearing is of record.

In November 2013, the Board remanded this matter for further development, to include performing a VA examination.  The requested development has been completed and the directives of the Board remand have been complied with.  

In a January 2014 rating determination, the Appeals Management Center (AMC), acting on behalf of the RO, assigned a separate 10 percent disability evaluation for the right knee based upon limitation of extension, effective the date of the receipt of the Veteran's request for an increased evaluation.  

As a result of the AMC/RO actions, the Board has listed the issues as such on the title page of this decision.  

Entitlement to TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of the appeal, the Veteran raised the issue of a TDIU resulting from her service-connected knee disorders.  Based upon the below actions with regard to the Veteran's claim for increased evaluations for her left and right knee disorders, the Veteran now meets the initial criteria necessary for determining whether a TDIU claim is warranted under 38 C.F.R. § 4.16(a).  As such, the Board can assume jurisdiction of this issue.  Moreover, as the Board is granting the full benefit sought, there can be no prejudice to the Veteran as it relates to the TDIU claim.  


FINDINGS OF FACT

1.  Prior to December 18, 2013, the Veteran was not shown to have limitation of flexion of the right knee to less than 60 degrees, even with consideration of pain and other factors.

2.  From December 18, 2013, the Veteran has been shown to have pain in the right knee with flexion from 45 degrees.  

3.  Prior to June 27, 2012, the Veteran was not shown to have extension of the right knee limited to more than 10 degrees, even with consideration of pain.  

4.  From June 27, 2012, to December 18, 2013, the Veteran was shown to have extension limited to 17 degrees, even with consideration of pain.  

5.  From December 18, 2013, pain on extension of the right knee was reported at 30 degrees.  

6.  Prior to March 15, 2013, the Veteran was not shown to have more than moderate subluxation/instability of the right knee.  

7.  Resolving reasonable doubt in favor of the Veteran, from March 15, 2013, the Veteran has been shown to have severe subluxation/instability of the right knee.  

8.  Prior to December 18, 2013, the Veteran was not shown to have limitation of flexion of the left knee to less than 60 degrees, even with consideration of pain and other factors.

9.  From December 18, 2013, the Veteran has been shown to have pain in the left knee with flexion from 45 degrees.  

10.  Prior to December 18, 2013, the Veteran was not shown to have left knee extension limited to 10 degrees, even with consideration of pain and other factors.  

11.  From December 18, 2013, pain on extension of the left knee was reported at 30 degrees.  

12.  Prior to March 15, 2013, the Veteran was not shown to have more than slight subluxation/instability of the left knee.  

13.  Resolving reasonable doubt in favor of the Veteran, from March 15, 2013, the Veteran has been shown to have severe subluxation/instability of the left knee. 

14.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease for the right knee based upon limitation of motion were not met prior to June 27, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

2.  The criteria for a separate 10 percent disability evaluation, and no more, for limitation of flexion for degenerative joint disease of the right knee were met on December 18, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1),4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

3.  The criteria for a separate evaluation in excess of 10 percent for degenerative joint disease of the right knee based upon limitation of extension were not met prior to June 27, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

4.  The criteria for a separate 20 percent evaluation, and no more, for degenerative joint disease of the right knee based upon limitation of extension were met from June 27, 2012, to December 17, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

5.  The criteria for a separate 40 percent evaluation, and no more, for degenerative joint disease of the right knee based upon limitation of extension have been met from December 18, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

6.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease of the right knee based upon subluxation/instability were not met prior to March 15, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5257 (2013).

7.  The criteria for a 30 percent evaluation, and no more, for degenerative joint disease of the right knee based upon subluxation/instability have been met from March 15, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5257 (2013).



8.  The criteria for an evaluation in excess of 10 percent for degenerative joint disease for the left knee based upon limitation of motion were not met prior to December 18, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

9.  The criteria for a separate 10 percent disability evaluation, and no more, for limitation of flexion from degenerative joint disease of the left knee were met on December 18, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5260 (2013).

10.  The criteria for a separate compensable disability evaluation for degenerative joint disease of the left knee based upon limitation of extension were not met prior to December 18, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

11.  The criteria for a separate 40 percent evaluation, and no more, for degenerative joint disease of the left knee based upon limitation of extension have been met from December 18, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).

12.  The criteria for a 10 percent evaluation, and no more, for degenerative joint disease of the left knee based upon subluxation/instability were met prior to March 15, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5257 (2013).

13.  The criteria for a 30 percent evaluation, and no more, for degenerative joint disease of the left knee based upon subluxation/instability have been met from March 15, 2013.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Diagnostic Code 5257 (2013).

14.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the TDIU claim, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

In view of the Board's favorable decision on this claim as it relates to the TDIU claim, further assistance is not required to substantiate that element of the claim.

As to the increased evaluations, the Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in October 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist her in completing her claim, identified the Veteran's duties in obtaining information and evidence to substantiate her claim, and provided other pertinent information regarding VCAA. 

With respect to the Dingess requirements, in October 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained all post-service treatment records.  The Veteran has not indicated that there remain any outstanding records.  

The Veteran was provided with VA examinations in November 2009 and December 2013, in conjunction with the November 2013 Board remand.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including taking a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  As noted above, she appeared before the undersigned Veterans Law Judge at a videoconference hearing in March 2013, which resulted in further development being performed.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).


Increased Evaluations-Knees

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; 10 percent rating where extension is limited to 10 degrees; 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating where extension is limited to 45 degrees. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel subsequently held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In October 2009, the Veteran indicated that the symptomatology for her left and right knee disorders had increased in severity.  She stated that she had difficulty walking and needed assistance walking.  

In conjunction with her claim, the Veteran was afforded a VA examination in November 2009.  The Veteran reported that her condition had progressively worsened and that her response to medication had been fair.  

As it related to the right knee, the Veteran reported having giving way, instability, pain, and stiffness.  There was no deformity, weakness or incoordination.  There were also no episodes of dislocation or locking, effusion, symptoms of inflammation, or flare-ups of joint disease.  

As to the left knee, the Veteran reported having pain, stiffness, and decreased speed of joint motion.  There were no notations of weakness, incoordination, episodes of dislocation or subluxation, locking episodes, symptoms of inflammation, or flare-ups of joint disease.  

The Veteran indicated that she was unable to stand for more than a few minutes and that she was able to walk 1/4 mile.  The Veteran stated that she used a walker on an intermittent basis but frequently.  It was noted that surgical replacement had been recommended but it was unable to be done due to a heart condition.

Physical examination revealed the Veteran walked with an antalgic gait and had poor propulsion.  As to the right knee, the Veteran was noted to have tenderness and crepitus.  Clicks/snaps, grinding, and dislocation/subluxation (mild) of the patella were present.  Meniscus abnormality was also noted.  There was no locking, effusion, or dislocation.  The meniscus was not surgically absent.  As to the left knee, the Veteran had crepitation, snaps/clicks, and grinding.  There was no patellar or meniscus abnormality, or abnormal tendons or bursae.  

Range of motion for the left knee was from 5 to 110 degrees, with objective evidence of pain.  Range of motion for the right knee was from 10 to 100 degrees.  There was pain with repetitive motion but there was no additional loss of motion with repetition.  There was no joint ankylosis.  

The Veteran was noted to have crepitation and laxity with valgus stress, right greater than left.  X-rays revealed extensive tri-compartmental degenerative changes for both knees.  A diagnosis of bilateral joint disease, right greater than left, was rendered.  

As to effects on usual daily activities, the examiner indicated that the condition prevented exercise and sports, had a severe impact on shopping and recreation, a moderate effect on chores, a mild effect on travel and dressing.  

In her March 2010 notice of disagreement, the Veteran indicated that her VA orthopedic surgeon had explained to her that she was in need of a right knee replacement and corrective surgery on her left knee but they would not operate because of her pacemaker so surgery was out of the question.  She indicated that she had received viscosupplemenation injections in her right knee.  She further stated that in the rating decision it did not state that she was confined to her wheel chair approximately 40 percent of the waking day.  She also reported that she was unable to walk 1/4 of a mile and at most could walk the length of an office hallway or approximately 14 yards.  The Veteran indicated that when she did walk her knees and legs were quite unstable and she was out of breath.  She stated that she had no cartilage in her right knee and reported that her left knee would be devoid of cartilage in a very short period of time.  The Veteran noted that she could not understand how a rating of 20 percent could be granted for each knee when her knees served no functional purpose for the most part.  She indicated that she had been told by her orthopedic that there was no more reason for her to make appointments as there was nothing more that they could do.  She stated that the knee conditions by themselves rendered her unemployable as she could not sit for more than a short period of time, had to unlock her knee after a short period of time, and could not stand for more than a few minutes.

In her April 2011 substantive appeal, the Veteran stated that she spent 99 percent of her time in a wheel chair or sitting.  She noted that when she was at doctors' appointments she tried to walk as much as possible but the maximum distance that she could withstand was no more than 15 yards.  She stated that she had been prescribed an electric wheelchair and she used this on a constant basis.  This was prescribed by physical therapy in February of 2009.  She noted that if it were not for her heart condition she would be a candidate for a total joint replacement.  The Veteran stated that she was considered wheelchair bound due to her bilateral knee condition.  She noted that her bilateral knee condition and subsequent confinement to her wheelchair did interfere with employment options.  She stated that her past employment was that of a lunch aide for the Lansing School District but she was unable to continue at this because of her confinement to her wheelchair.  She indicated that her other employment opportunities were limited due to the wheelchair.  She stated that her knee was bone on bone on the right side and the left knee was similar.  The Veteran reported that when the weather was bad, such as when raining or snowing, the ibuprofen that she took did not mask the pain.  It was often overwhelming even under medication.

VA outpatient treatment records reveal that at the time of a June 2012 physical therapy evaluation, the Veteran reported using an electric wheelchair for distances.  The Veteran also noted using a rollator outside and generally used no device around her house.  She reported losing her balance but being able to catch herself.  Balance was noted to be fair with support.  The Veteran stated that she had 2-3/10 pain up to 10/10 at its worst.  She indicated that the pain increased with weather, at night, when walking 20-30 feet, and when standing more than 30 seconds.  The knee would buckle at times and she used a knee brace on the left during the winter.  Pain decreased with Motrin and when resting her legs on a stool in external rotation.  Pain was located at the medial and lateral joint lines, but worse medially.  There was more pain with flexion than extension.  

Range of motion was from 17 to 105 degrees on the right and from 4 to 102 on the left.  Hip flexion was 4/5 on the right and 4+/5 on the left and was 5/5, bilaterally, with knee extension/flexion.  

At a July 2012 visit, the Veteran reported having soreness in her left knee.  The Veteran stated that she had been doing a lot of walking on uneven terrain a few days earlier.  Pain had been 3/4-10 but was now up to 8/9-10, with 2/10 being the best since the last visit.  

At the time of an August 2012 physical therapy visit, the Veteran was ambulating in physical therapy without an assistive device.  She noted that she was not in as much pain as the last time.  The Veteran reported that she had had no pain for several days following the last therapy visit.  

At her March 2013 hearing, the Veteran testified that she could walk no farther than from her seat to the end of the room.  The Veteran testified that she was able to walk in the grocery store with the use of a cart.  She reported that her ability to walk had become progressively worse.  The Veteran reported having had seven surgeries on her right knee.  The Veteran's daughter testified that it was difficult for the Veteran to move around.  She noted that both of the Veteran's knees had given out on her multiple times.  She stated that the only reason that the Veteran had not hurt herself was that someone was there to catch her before she hit the ground.  The Veteran indicated that her knees had become worse since the last examination.  She reported that she was taking Motrin for her knees.   

In August 2013, the Veteran was fitted for a bilateral double upright metal unloader knee brace.  The goal was to provide support and stabilize the medial/lateral and anterior-posterior of the bilateral knee and unload the medial compartment of the bilateral knees during weight-bearing activity.  

In conjunction with the November 2013 remand, the Veteran was afforded a VA examination in December 2013. 

At the time of the December 2013 VA examination, diagnoses of right and left degenerative joint disease were rendered.  The Veteran was noted to be taking Tylenol as her physician had recommended that she stop taking Motrin.  The Veteran reported having 5/10 pain on the left rising to 10/10 on a bad day.  The pain was described as sharp.  She noted that the knee would give out and that she felt popping, cracking, and buckling.  There were no specific alleviating or aggravating factors.  The Veteran reported having constant pain in her right knee, with the pain being 10/10 on bad days.  She described the pain as sharp and a nerve type pain.  The Veteran stated that the knee gave out on her and she felt popping, cracking, and buckling.  There were no specific alleviating or aggravating factors.  The Veteran was unable to kneel or squat.  The Veteran indicated that she was only able to walk 10 feet before having to sit down.  She used a grocery cart to support herself while shopping.  She had to walk down steps backwards and took the stairs one step at a time.  The Veteran reported that she was told that she needed to have replacements but could not do so due to her heart condition.  She noted experiencing frequent flare-ups in both knees.  The flare-ups were described as an increase in the pain level and were not related to any specific activity.  The Veteran did not experience any additional range of motion loss during a flare-up.  

Range of motion for the right knee revealed flexion to 100 with pain beginning at 45 degrees and extension limited to 10 degrees with painful motion beginning at 30 degrees.  Left knee flexion was to 105 degrees with pain beginning at 45 degrees.  Extension was limited to 5 degrees with painful motion beginning at 30 degrees.  There was no change with repetitive motion.  The Veteran was noted to have less movement than normal, pain on movement, and swelling.  The Veteran was also found to have tenderness/pain to palpation for the joint line for both knees.  Muscle strength was noted to be 4/5 on knee flexion and extension, bilaterally.  

Joint stability testing revealed normal Lachman and posterior drawer testing, bilaterally.  Varus/valgus testing was 1+ on the right and normal on the left.  The Veteran had slight recurrent subluxation/dislocation on the right and none on the left.  The Veteran was noted to have had a meniscectomy on the right in 1970 with no residual signs/symptoms.  The Veteran had had seven surgeries on her right knee.  She used braces on a constant basis, a walker on a regular basis, and an electric wheelchair occasionally.  X-rays revealed extensive tri-compartmental degenerative changes for both knees.  

The examiner noted that the Veteran had not worked since 1995.  The examiner stated that the Veteran was unable to work any type of physical job due to her knee condition.  She was unable to bend, kneel, squat, climb, or walk without ambulatory assistance.  The Veteran could perform sedentary work.  

The examiner noted that the Veteran was wearing bilateral knee braces and used a walker when entering for the examination.  She ambulated with an antalgic gait.  The Veteran had crepitance and grinding in both knees with all movements.  She had slight laxity/instability in the right knee with valgus stress testing and mild patellar subluxation in the right knee.  The right and left knee conditions were manifested by pain and decreased movement.  

As to the right knee and limitation of motion, the Board finds that with regard to flexion, based upon the ranges of motion reported at the initial examination in November 2009 and contained in the VA outpatient treatment records, which revealed flexion in excess of 60 degrees, even with consideration of the DeLuca factors, no more than a noncompensable disability evaluation was warranted prior to the time of the December 2013 VA examination.  At the November 2009 examination, while there was pain with repetitive motion, there was no additional loss of motion with repetition.  At the time of the December 2013 VA examination, while flexion was noted to be to 100 degrees, pain began at 45 degrees, warranting a 10 percent disability evaluation.  There was no change in limitation of motion with repetitive motion.  An evaluation in excess of 10 percent for flexion is not warranted as the Veteran was not shown to have flexion limited to 30 degrees or less at any time.  

Likewise, as to the limitation of motion for the left knee based upon flexion, based upon the ranges of motion reported at the initial examination in November 2009 and contained in the VA outpatient treatment records, which revealed flexion in excess of 60 degrees, even with consideration of the DeLuca factors, no more than a noncompensable disability evaluation was warranted prior to the time of the December 2013 VA examination.  At the time of the December 2013 VA examination, while flexion was noted to be to 105 degrees, pain began at 45 degrees, warranting a 10 percent disability evaluation,  An evaluation in excess of 10 percent for flexion is not warranted as the Veteran was not shown to have flexion limited to 30 degrees or less at any time.  As noted above, there was no additional limitation of motion with repetition.

As to limitation of motion based upon extension and the right knee, the Board notes that the Veteran has been assigned a 10 percent disability evaluation.  An evaluation in excess of 10 percent prior to the June 2012 VA physical therapy appointment is not warranted as the Veteran was not shown to have extension limited to more than 10 degrees, even with consideration of DeLuca, prior to this time.  A 20 percent disability evaluation from the time of the June 2012 physical therapy examination is warranted as the Veteran was found to have extension limited to 17 degrees at that time.  An evaluation in excess of 20 percent based upon limitation of extension is not warranted, even with consideration of DeLuca, as the Veteran was not shown to have extension limited to 20 degrees or more prior to the December 2013 VA examination.  While the Veteran was found to have extension limited to 10 degrees at the time of the December 2013 VA examination, objective evidence of pain was noted at 30 degrees, warranting a 40 percent disability evaluation.  An evaluation in excess of 40 percent is not warranted at any time, even with consideration of the DeLuca factors, as the Veteran was not shown to have extension limited to 45 degrees.  

As to limitation of motion based upon extension and the left knee, a compensable disability evaluation prior to the December 2013 VA examination is not warranted as the Veteran was not shown to have extension limited to 10 degrees or more prior to this time, even with consideration of the DeLuca factors.  While the Veteran was found to have extension limited to 10 degrees at the time of the December 2013 VA examination, objective evidence of pain was noted at 30 degrees, warranting a 40 percent disability evaluation.  An evaluation in excess of 40 percent is not warranted at any time, even with consideration of the DeLuca factors, as the Veteran has not been shown to have extension limited to 45 degrees.  

As to the right knee with regard to instability/subluxation, the Veteran is currently rated as 20 percent disabled under DC 5257, contemplating moderate recurrent subluxation or lateral instability.  Prior to March 15, 2013, the criteria for a 30 percent disability were not met.  While the Veteran was noted to have subluxation of the right patella at the time of the November 2009 VA examination, it was noted to be no more than mild in nature, with the examiner noting that the Veteran had laxity with valgus stress, right greater than left.  There were also no findings or reports of severe subluxation or instability prior to this time.  As such, the criteria for a 30 percent disability evaluation were not met.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right knee instability more closely resembled that necessary for severe subluxation/instability as of the time of her March 2013 hearing.  In addition to the Veteran testifying that her right knee instability had worsened, the Veteran's daughter also noted that the Veteran's instability had worsened and stated that if it were not for someone being present to catch the Veteran she would have fallen as a result of the instability.  This is further confirmed by the issuance of an upright metal unloader knee brace in August 2013 to provide support and stabilize the medial/lateral and anterior-posterior of the knee and unload the medial compartment of the knee during weight-bearing activity.  While the December 2013 VA examiner indicated that the Veteran had slight recurrent subluxation/dislocation on the right, it was noted that Veteran had had seven surgeries on her right knee and that she used braces on a constant basis, a walker on a regular basis, and an electric wheelchair occasionally.  As such, a 30 percent disability evaluation for instability/subluxation, the highest schedular evaluation, is warranted.  

As to the left knee and instability and subluxation, the Board finds that a 10 percent disability evaluation, demonstrating slight subluxation/lateral instability, was warranted prior to March 15, 2013.  Prior to this time, the Veteran was found to have no more than slight laxity/subluxation.  At the time of the November 2009 VA examination, while the examiner initially noted that the Veteran had no laxity, he subsequently reported that the Veteran had laxity in both the left and right knee, greater in the right.  Therefore, resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability evaluation were met.  The criteria for a 20 percent disability evaluation requiring moderate subluxation/instability, were not met, as there were no reports or findings of moderate subluxation/instability.  

Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent disability evaluation based on instability/subluxation were met from March 15, 2013.  At that time, the Veteran testified that the symptomatology with regard to her left knee had become worse.  The Veteran's daughter indicated that the Veteran would have fallen numerous timer as result of her instability had someone not been there to catch her.  As with the right knee, this is confirmed by the issuance of the upright metal unloader knee brace in August 2013 to provide support and stabilize the medial/lateral and anterior-posterior of the knee and unload the medial compartment of the knee during weight-bearing activity.  While the December 2013 VA examiner indicated that the Veteran had no subluxation/dislocation on the left, it was noted that the Veteran used braces on a constant basis, a walker on a regular basis, and an electric wheelchair occasionally.  As such, a 30 percent disability evaluation for instability/subluxation, the highest assignable disability evaluation, is warranted.  


Extraschedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criterion contemplates the symptoms and impairment caused by the service-connected left and right knee disorders.  The symptoms associated with these disabilities include complaints of pain on motion, instability and limited motion of the knees.  The schedular rating criteria specifically provided for ratings based on limitation of motion and function due to painful arthritis and other orthopedic factors such a stiffness, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca.  Also the criteria listed under DC 5257 contemplates subluxation/instability.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Accordingly, referral for extra-schedular consideration for the claim on appeal is not required.

As to the issue of impact on employability, the effect of the knee disorders on employability will be discussed below.  


TDIU

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Based upon the actions taken in the above decision, the Veteran now meets the criteria for consideration under § 4.16a.

The Veteran has indicated that her knee disabilities, by themselves, would render her unemployable.  Prior to her retirement, the Veteran was employed as a lunch aide for the Lansing School District.  The Veteran indicated that she was unable to continue at this because of her confinement to her wheelchair.  

At the time of the December 2013 VA examination, the examiner indicated that the Veteran was unable to work any type of physical job due to her knee condition.  He reported that that she was unable to bend, kneel, squat, or climb and could not walk without ambulatory assistance.  The examiner did indicate that the Veteran could perform sedentary work.  

While the Board notes that the December 2013 VA examiner indicated that the Veteran could perform sedentary work, there is no indication that the Veteran has performed this type of employment in the past.  Moreover, her most recent employment, a lunch aide, would require extensive movement.  The examiner's opinion demonstrates that the Veteran cannot work in the field in which she has training and experience and there has been no demonstration that the Veteran is qualified for sedentary employment in other fields of work.  In conjunction with the examiner's findings and in accordance with the criteria set forth in § 4.16, a TDIU based upon service-connected disabilities is warranted.


ORDER

An evaluation in excess of 10 percent for degenerative joint disease for the right knee based upon limitation of motion prior to June 27, 2012, is denied.

A separate 10 percent disability evaluation, and no more, for limitation of flexion for degenerative joint disease of the right knee from December 18, 2013, is granted. 

A separate evaluation of 10 percent for degenerative joint disease of the right knee based upon limitation of extension prior to June 27, 2012, is denied. 

A separate 20 percent evaluation, and no more, for degenerative joint disease of the right knee based upon limitation of extension from June 27, 2012, to December 17, 2013, is granted.  

A separate 40 percent evaluation, and no more, for degenerative joint disease of the right knee based upon limitation of extension from December 18, 2013. is granted. 

An evaluation in excess of 20 percent for degenerative joint disease of the right knee based upon subluxation/instability prior to March 15, 2013, is denied.

A 30 percent evaluation, and no more, for degenerative joint disease of the right knee based upon subluxation/instability from March 15, 2013, is granted. 

An evaluation in excess of 10 percent for degenerative joint disease for the left knee based upon limitation of motion prior to December 18, 2013, is denied.

A separate 10 percent disability evaluation, and no more, for limitation of flexion from degenerative joint disease of the left knee from December 18, 2013, is granted.  


A separate compensable disability evaluation for degenerative joint disease of the left knee based upon limitation of extension prior to December 18, 2013, is denied.  

A separate 40 percent evaluation, and no more, for degenerative joint disease of the left knee based upon limitation of extension from December 18, 2013, is granted. 

A 10 percent evaluation, and no more, for degenerative joint disease of the left knee based upon subluxation/instability prior to March 15, 2013, is granted.  

A 30 percent evaluation, and no more, for degenerative joint disease of the left knee based upon subluxation/instability from March 15, 2013, is granted.  

A TDIU is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


